 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   TIENGKHAM SINGANONH,                             No. 2:18-cv-1824 AC P
12                      Plaintiff,
13          v.                                        ORDER
14   R. FINE, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983. By

18   order filed March 29, 2019, plaintiff’s complaint was screened and he was given the option to

19   proceed immediately on his First and Eighth Amendment claims against defendant Fine or to

20   amend the complaint. ECF No. 6. Plaintiff has now notified the court that he would like to

21   amend the complaint. ECF No. 9.

22          Accordingly, IT IS HEREBY ORDERED that:

23          1. Plaintiff shall have thirty days from the service of this order to file an amended

24   complaint as outlined in the March 29, 2019 screening order. If plaintiff fails to file an amended

25   complaint, the case will proceed on the original complaint as screened and the undersigned will

26   recommend dismissal without prejudice of the state tort claims against defendant Fine and all of

27   the claims against Susanville Prison, Cagle, and Peery.

28   ////
                                                      1
 1           2. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint
 2   form used in this district.
 3   DATED: April 10, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
